Citation Nr: 0218022	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a chronic 
heart disability due to an electrical shock.  

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a pulmonary 
disability due to an electrical shock.  

3.  Whether new and material evidence has been submitted 
to reopen a claim for compensation benefits under 
38 U.S.C.A. § 1151, for diabetes mellitus as a result of 
treatment at a VA facility in 1965 and 1966.  

(The issues of entitlement to service connection for a 
shortened right leg, a right ankle disability, and 
bilateral leg neuropathy due to an electrical shock will 
be considered in a later decision of the Board of 
Veterans' Appeals (Board).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1950 
to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefits sought.  

At a personal hearing before the undersigned Member of the 
Board at the RO in August 2002, the veteran and his 
representative remarked that the veteran was claiming that 
his shortened right leg, right ankle disability, bilateral 
leg neuropathy, heart disability and pulmonary disability 
were caused by an electrical shock in service.  The Board 
notes that in an April 1991 rating decision, the RO denied 
service connection for residuals of an electrical shock.  
However, disabilities pertaining to a shortened right leg, 
a right ankle disability, and bilateral leg neuropathy due 
to that incident had not previously been alleged by the 
veteran or adjudicated by the RO.  Therefore, they were 
appropriately developed by the RO as new claims.  The 
claims for service connection for a heart disability, a 
pulmonary disability, and entitlement to benefits under 
38 U.S.C.A. § 1151 for diabetes have previously been 
denied.  Therefore, in order to reopen these claims, new 
and material evidence must be submitted.  The issues have 
been characterized accordingly as noted on the previous 
page.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for a 
shortened right leg, a right ankle disability, and 
bilateral leg neuropathy due to an electrical shock 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  

At his personal hearing in August 2002, the veteran raised 
claims for entitlement to service connection for post-
traumatic stress disorder and entitlement to a total 
disability rating based on individual unemployability.  
These issues have not been adjudicated by the RO and have 
not been certified for appellate review.  They are 
referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  By an unappealed decision entered in April 1994, the 
RO found that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a chronic heart disability.  

3.  Additional evidence received since the April 1994 RO 
decision, considered in conjunction with the record as a 
whole, is not new and so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a chronic heart disability.  

4.  By an unappealed decision entered in January 1996, the 
RO denied service connection for a pulmonary disability.

5.  Additional evidence received since the January 1996 RO 
decision, considered in conjunction with the record as a 
whole, is not new and so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a pulmonary disability.  

6.  By an unappealed decision in April 2000, the Board 
denied entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for diabetes mellitus as a result of VA 
treatment in 1965 and 1966.  

7.  Additional evidence received since the April 2000 
Board decision, considered in conjunction with the record 
as a whole, is not new and so significant that it must be 
considered to fairly decide the merits of the claim for 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for diabetes mellitus as a result of VA treatment 
in 1965 and 1966.  


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that declined to reopen 
the veteran's claim for service connection for a chronic 
heart disability, is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2002).

2.  The additional evidence received since the April 1994 
decision is not new and material and the claim for service 
connection for a chronic heart disability due to an 
electrical shock may not be reopened.  38 U.S.C.A. 
§§ 5103A, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

3.  The January 1996 rating decision that denied service 
connection for a pulmonary disability is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2002).  

4.  The additional evidence received since the January 
1996 decision is not new and material and the claim for 
service connection for a pulmonary disability due to an 
electrical shock may not be reopened.  38 U.S.C.A. 
§§ 5103A, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

5.  The April 2000 Board decision that denied entitlement 
to compensation benefits under 38 U.S.C.A. § 1151, for 
diabetes mellitus as a result of treatment at a VA 
facility in 1965 and 1966, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (2002).  

6.  The additional evidence received since the April 2000 
decision is not new and material and the claim for 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, for diabetes mellitus as a result of treatment at 
a VA facility in 1965 and 1966, may not be reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, the 
implementing regulations are also effective November 9, 
2000.  In this case, the veteran's claim is not final and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the 
regulation which governs the evaluation of whether new and 
material evidence has been submitted.  38 C.F.R. 
§ 3.156(a) (2002).  Duty to assist requirements for 
claimants trying to reopen a finally decided claim were 
also promulgated.  38 C.F.R. § 3.159(c)(1)-(3) (2002).  
The provisions of these regulations were explicitly made 
applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 
2001.  Since the veteran's claim to reopen was received by 
the RO prior to this date, the preexisting version of 
38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are not 
applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The rating decision, statement of the case, and VA letters 
to the veteran, apprised him of the information and 
evidence needed to substantiate the claims, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decisions.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  In 
particular, in the March 2002 statement of the case, the 
veteran was informed of the enactment of the VCAA, and 
advised to identify any outstanding evidence.  In 
particular, 38 C.F.R. § 3.159 was outlined in the document 
which clarified the division of responsibilities between 
the veteran and VA with regards to obtaining evidence.  
There is no indication that this correspondence was 
returned as undeliverable.  As such, the Board finds that 
the correspondence satisfied VA's duty to notify the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims to reopen.  The RO sent the 
veteran's letters in November 2000 requesting that he 
submit new and material evidence to show that his 
currently claimed disabilities were incurred in or 
aggravated by service.  Additionally, the veteran 
testified at a personal hearing before the undersigned 
Member of the Board at the RO in August 2002.  At the 
hearing, he related that additional evidence would be 
submitted.  No additional evidence has been received, nor 
has the veteran identified any outstanding available 
evidence.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify 
the veteran and the representative, and has enhanced its 
duty to assist a veteran in developing the facts pertinent 
to the claim.  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new 
legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
[where the law or regulation governing the case changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].  

II.  New and Material Evidence Claims

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, 
is final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Unless the Chairman orders reconsideration, or 
one of the other exceptions to finality apply, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 
20.1103. 

Section 5108 of title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A.  Chronic Heart Disability

In a February 1954 rating decision, the RO denied the 
veteran's original claim for service connection for a 
heart condition, based on a finding that the service 
medical records did not show any treatment for a heart 
disability.  The veteran had been observed in a hospital 
for a cardiac condition; however, none was found.  The 
veteran had given a history of precordial pain in 
September 1952.  The veteran appealed the determination to 
the Board.  In a May 1955 decision, the Board also denied 
service connection for a heart condition, finding that the 
veteran was not treated for heart problems in service and 
the current medical evidence did not show a diagnosis of 
organic cardiac disease.  The veteran was informed of the 
Board's May 1955 decision, but he did not appeal it.  As 
such, the determination is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 3.104.  

The veteran continued to assert a claim for service 
connection for a heart disability, including pericarditis 
and hypertension, over several decades.  Service 
connection was denied by the RO in April 1960, and March 
1966 rating decisions.  In an October 1966 decision, the 
Board denied service connection for pericarditis and 
psychophysiological cardiovascular reaction.  
Subsequently, the RO denied service connection for a heart 
disability in a January 1968 rating decision, and the 
Board confirmed the denial in an April 1969 decision.  The 
RO denied service connection for a heart disability in a 
May 1969 rating decision and the Board confirmed the 
denial in a March 1970 decision.  The claim was again 
denied by the RO in January 1975, July 1975, June 1976, 
and February 1977 rating decisions.  In the July 1975 
rating decision, it was noted that the veteran had alleged 
that records were missing from his claims file.  Searches 
were conducted at the identified facilities; however, no 
additional records were found.  In the June 1976 rating 
decision, the RO reported that although the evidence 
indicated that the veteran had current heart disease, 
including complaints of angina, there was no indication in 
the VA and private medical records that a heart disability 
was related to his military service.  Hence, service 
connection remained denied.  

In April 1991 and April 1994 rating decisions, the RO 
concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
heart disability.  In the April 1991 rating decision, the 
RO also denied service connection for an electrical shock.  
The veteran had alleged that he had received an electrical 
shock in service.  The RO concluded that even accepting 
the fact that the veteran had received the electrical 
shock, no disabilities had been shown to be causally 
related to the incident.  These decisions essentially 
concluded that the evidence still did not show that the 
veteran had a chronic heart disability that was incurred 
in or aggravated by service.  The veteran filed a notice 
of disagreement with the April 1994 rating decision and a 
statement of the case was issued in June 1994.  However, 
he did not file a timely substantive appeal and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In May 2000, the veteran again sought to reopen his claim.  
He submitted copies of his service medical records and 
other records that were already considered.  Additional 
evidence consisted of VA outpatient treatment reports 
dated from June 1998 to March 2001.  However, none of the 
records show that the veteran had a chronic heart 
disability that was incurred in or aggravated by his 
military service, including due to an electrical shock.  
Consequently, the Board finds that the additional evidence 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge, supra.  Since the veteran has 
not met his burden of submitting new and material 
evidence, the claim for service connection for a chronic 
heart disability is not reopened, and the appeal is 
denied.  

B.  A Pulmonary Disability

In a January 1996 rating decision, the RO denied the 
veteran's original claim for service connection for a 
pulmonary disability, based on a finding that the service 
medical records did not show any treatment for a pulmonary 
disability.  Furthermore, the medical evidence did not 
show that the veteran had a pulmonary disability that was 
incurred in or aggravated by service.  The veteran was 
informed of the RO's January 1996 decision, but he did not 
appeal it.  As such, the determination is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In May 2000, the veteran sought to reopen this claim.  He 
submitted copies of his service medical records and other 
records that were already considered.  Additional evidence 
consisted of VA outpatient treatment reports dated from 
June 1998 to March 2001.  However, none of the records 
show that the veteran had a pulmonary disability that was 
incurred in or aggravated by his military service, 
including due to an electrical shock.  Consequently, the 
Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge, supra.  Since the veteran has not met his 
burden of submitting new and material evidence, the claim 
for service connection for a chronic heart disability is 
not reopened, and the appeal is denied.  

C.  38 U.S.C.A. § 1151 Claim

In a February 1995 rating decision, the RO denied the 
veteran's original claim for entitlement to compensation 
benefits under 38 U.S.C.A. § 1151, for diabetes mellitus 
as a result of treatment at a VA facility in 1965 and 
1966, based on a finding that the evidence did not support 
a finding that the veteran's diabetes was caused by the 
Prednisone that was administered during the course of VA 
treatment.  In a report of VA examination conducted in 
December 1993, it was remarked that it was possible that 
short courses of Prednisone could play a role in the 
development of diabetes; however, the examiner observed 
that multiple factors existed that could have caused the 
veteran's diabetes, including a family history of the 
disease, a high fasting blood sugar, and the fact that the 
treatment with steroids was so long ago.  The veteran 
appealed the determination to the Board.  In September 
1998, the Board remanded the matter to the RO for 
additional development, including obtaining a medical 
opinion.  

In an April 2000 decision, the Board also denied 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, for diabetes mellitus as a result of treatment at 
a VA facility.  In its decision, the Board observed the 
medical evidence did not show a diagnosis of diabetes 
until the early 1970's.  In June 1999, a VA physician 
examined the veteran and reviewed his claims file.  The 
veteran stated that the onset of diabetes was in 1966 when 
he was 38 years old.  In an August 1999 addendum, the 
examiner reported that he had discussed the veteran's case 
with an endocrinologist.  The examiner indicated that 
there was a relationship between glucocorticoids (like 
Prednisone) and blood sugar:  glucocorticoids could 
elevate blood sugars in both normal patients and patients 
who have or who are going to have diabetes.  Once the 
Prednisone was stopped, however, the sugars will gradually 
return back to whatever state they were going to be in, 
and there would be no residual effect.  

The examiner also remarked that it could appear to 
patients as if the Prednisone would cause their diabetes 
because sometimes the first abnormally high blood glucose 
values are obtained while they are on Prednisone.  The 
transient elevation of the blood glucose was due to the 
Prednisone but the Prednisone did not cause diabetes.  The 
examiner stated that the veteran would have eventually 
developed diabetes whether or not he received Prednisone.  
Furthermore, the effect of the Prednisone on the veteran's 
blood sugars would disappear when the Prednisone was 
stopped.  

The examiner also addressed the contention regarding 
whether there was an effect of a rapid taper of the 
Prednisone.  He concluded that the speed at which steroids 
were discontinued had nothing to do with developing 
diabetes mellitus.  The examiner stated there were 
potential health consequences of too rapid a taper of 
steroids once a patient had been on it for a considerable 
length of time; however, developing diabetes was not such 
a consequence.  Based on this evidence, the Board 
concluded that the preponderance of the evidence was 
against the claim.  Therefore, § 1151 benefits were 
denied.  The veteran was informed of the Board's April 
2000 decision, but he did not appeal it.  As such, the 
determination is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 3.104.  

In May 2000, the veteran sought to reopen the claim.  He 
submitted a statement from a VA physician dated in January 
2001.  The physician noted he had reviewed the history in 
the veteran's claims folder regarding the discontinuation 
of Prednisone during the course of treatment in 1965 and 
1966.  He concluded that the veteran's claim that VA's 
failure to provide a tapering dose of Prednisone was not 
supported.  It was further opined that the original 
treatment may have facilitated the recognition of 
diabetes.  This evidence still does not demonstrate a 
causal relationship between the veteran's treatment with 
Prednisone in 1965 and 1966 and his subsequent development 
of diabetes, when considered in conjunction with the 
record as a whole.  Consequently, the Board finds that the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.  Since 
the veteran has not met his burden of submitting new and 
material evidence, the claim for compensation benefits 
under 38 U.S.C.A. § 1151, for diabetes mellitus as a 
result of treatment at a VA facility in 1965 and 1966 is 
not reopened, and the appeal is denied.  

D.  Conclusion

In conclusion, the Board understands that the veteran 
believes that he is entitled to benefits for a heart 
disability, a pulmonary disability, and diabetes mellitus.  
To the extent that he offers his own statements to 
demonstrate a causal relationship between the claimed 
disabilities and either his electrical shock in service or 
the treatment with Prednisone, the Board notes that, as a 
lay person he is not capable of opining on matters 
requiring medical knowledge, such as medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinions are not sufficient to 
reopen the claims.  The Board also notes that the veteran 
has expressed concern that either records were missing 
from his file or that another veteran's records had been 
mixed with his, particularly since one of them included 
some incorrect personal information.  The file has been 
reviewed, and over the course of the years that the 
veteran has been pursuing his claims, it has been 
determined that no additional records were available.  
Furthermore, the incorrect personal information contained 
in one record did not have any bearing on the 
determinations that were made.  



ORDER

As new and material evidence has been not submitted, the 
claim for service connection for a chronic heart 
disability due to an electrical shock may not be reopened, 
and the appeal is denied.  

As new and material evidence has not been submitted, the 
claim for service connection for a pulmonary disability 
may not be reopened, and the appeal is denied.  

As new and material evidence has not been submitted, the 
claim for compensation benefits under 38 U.S.C.A. § 1151, 
for diabetes mellitus as a result of treatment at a VA 
facility in 1965 and 1966, may not be reopened, and the 
appeal is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

